Citation Nr: 0600310	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for heart disease as 
secondary to service-connected diabetes mellitus. 
 
2.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus. 
 
3.  Entitlement to service connection for diabetic 
nephropathy. 
 
4.  Entitlement to service connection for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 until 
February 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2003 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied service connection for heart disease and 
hypertension secondary to service-connected diabetes mellitus 
and denied service connection for diabetic nephropathy and 
diabetic retinopathy.

In a December 2005 brief on appeal, the veteran's 
representative requested that the RO consider a claim of 
entitlement to a separate rating for erectile dysfunction due 
to service-connected diabetes.  This issue is referred to the 
RO for appropriate action.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issues currently on appeal.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO has sent various 
VCAA notice letters to the veteran, but none that 
specifically addresses heart disease and hypertension 
secondary to service-connected diabetes mellitus or service 
connection for diabetic nephropathy and diabetic retinopathy.  
The veteran must therefore be given the required notice with 
respect to these issues on appeal.  Accordingly, the case 
must be remanded in order to comply with the statutory 
requirements of the VCAA.

Additionally, the Board notes that veteran appears to receive 
regular VA outpatient follow-up for diabetes management.  
Treatment records dating through September 2004 have been 
associated with the claims file.  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court of Appeals for Veterans 
Claims (Court) held that when VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, such documents are thus constructively 
part of the record before the Secretary and Board, even where 
they are not actually before the adjudicating body.  The 
claims folder thus indicates that relevant evidence in 
support of the veteran's claims may exist or could be 
obtained from a VA facility. See Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, pertinent outpatient treatment records dating from 
October 2004 should be requested and associated with the 
claims folder.

The record reflects that the appellant was afforded a VA eye 
examination in January 2003 where an opinion was provided 
that there was no evidence of diabetic retinopathy.  He also 
underwent a diabetes examination and no nephropathy was found 
at that time.  It was opined that hypertension was not likely 
secondary to diabetes.  The Board notes, however, that a VA 
outpatient clinic note dated in September 2004 makes 
reference to the veteran as a "diabetic hypertensive" and 
indicated that as a diabetic, he was at risk for heart 
disease.  The Board finds that given the length of time since 
the appellant's last VA examination, and clinical evidence of 
increasing diabetes-related complications, current 
examinations are in order to more definitively ascertain the 
extent of any and all disability arising from diabetes 
mellitus.  

Finally, since the most recent supplemental statement of the 
case dated in August 2004, the veteran submitted potentially 
pertinent evidence pertaining to the claims on appeal.  The 
veteran did not submit a waiver of initial review of such by 
the RO.  Due process thus requires that this case be returned 
to the RO for a supplemental statement of the case.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claims on appeal, 
including claims of secondary service 
connection.  Additionally, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claims for service connection, and of 
what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should also 
be told to provide any evidence in his 
possession that is pertinent to his 
claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  All pertinent VA clinical records 
dating from October 2004 should be 
retrieved and associated with the claims 
folder.  

3.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for VA examination(s) to 
determine whether he now has 
cardiovascular disease, retinopathy and 
nephropathy.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy 
of this remand should be made available 
to the physician(s) designated to 
examine the appellant.  A comprehensive 
clinical history should be obtained.  
Based on a thorough review of the 
evidence of record, the examiner(s) 
should provide an opinion, with complete 
rationale, as to the medical probability 
that the veteran has hypertension, 
cardiovascular disease, retinopathy or 
nephropathy caused or made worse by 
service-connected diabetes mellitus.  
All opinions should be set forth in 
detail.  (The opinion prepared with 
respect to hypertension should address 
the previous opinions of record and 
should specifically indicate whether 
there has been any worsening of 
hypertension due to diabetes.)

4.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested action 
is not undertaken or deficient, they 
should be returned to the examiner(s) 
for necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

